Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that the feature of the inlets of each feed line arranged laterally with respect to the inflow direction is not taught by Grob and that a benefit of this is the inlets can be arranged very compactly for maintenance work.
However, Grob teaches three feed lines that are arranged laterally to the inflow direction. See fig. 5 at #5, 15, 16; col. 6, lines 15-30. As the claim does not limit the arrangement of the feed lines outside of the requirement that three feed lines are arranged laterally (the claim uses comprising language), it appears that the disclosure of Grob meets this limitation. In the alternative, Abraham is relied upon for this limitation.
As the prior art of record teaches and/or suggests this limitation, the fact that applicant has recognized another advantage (arranged very compactly for maintenance work) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Grob (US 7521035).
Grob teaches a nozzle mixer with concentric circle feeding tubes and a reaction zone (appears to be able to carry out method of aerosol generator; abstract) comprising a reaction zone (reaction zone meets combustion chamber wherein fuel can be burned with an oxidizing agent in at least one soot particle creating flame; abstract, col. 2, lines 20-30), a fluid feeding device for feeding the fuel and the oxidizing agent into the combustion chamber (the structure of the nozzle mixer including concentric circle nozzles meet this limitation; col. 5, lines 50-60), wherein the fluid feeding device has at least three feed lines each feed line having a respective end portion, the end portions of each feed line are arranged parallel to each other so that at least three fluids of different types can be introduced into the combustion chamber unmixed and in parallel inflow direction (fig. 4, #, 1, 2, 7; col. 5, lines 50-60).
Regarding the material worked upon therein by the apparatus (i.e. generating soot), these limitations do not appear to limit the apparatus. See MPEP 2115. Therefore, it appears that the apparatus of Grob meets the limitations of the apparatus of the claimed invention. 
Regarding the limitation in claim 1 of “wherein each feed line has a respective inlet, the respective inlets of each feed line are arranged laterally to the inflow direction”, Grob teaches three feed lines that are arranged laterally to the inflow direction. See fig. 5 at #5, 15, 16; col. 6, lines 15-30. As the claim does not limit the arrangement of the feed lines outside of the requirement that three feed lines are arranged laterally (the claim uses comprising language), it appears that the disclosure of Grob meets this limitation.
Regarding claims 2, 3, 5, 9, 10, 11, Grob teaches that the respective outlets of the feed lines are located at a same height with respect to an inflow direction and coaxially in one another (packing density that is great as possible) (fig. 4, #, 1, 2, 7; col. 5, lines 50-60).
Regarding claims 4, 6-7; Grob teaches four feed lines wherein multiple materials are fed through the feed lines (air, fuel, oxygen; col. 5, lines 50-60). Additionally, the materials fed into the feed lines of first fuel, second fuel (claim 6) and oxidizing gas, reactive or inert gas (claim 7) do not appear to limit the apparatus. See MPEP 2115. Additionally, it appears that each of the feed lines of Grob are connected to fluid containers as the feed lines flow a material into the nozzle (i.e. the material must necessarily come antecedent container).
Regarding claim 8, Grob teaches that the fluid flow rate can be set for each of the lines by a regulator (col. 1, lines 35-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob in view of Abraham (US 2015/0232770).
Grob teaches an apparatus as described above in claim 1.
If Grob fails to teach wherein each feed line has a respective inlet, the respective inlets of each feed line are arranged laterally to the inflow direction, Abraham is relied upon herein.
Abraham teaches an apparatus wherein reactants are flowed through concentric tubes for a reaction (abstract, Fig. 1, paragraph 0028) wherein each feed line has a respective inlet, the respective inlets of each feed line are arranged laterally to the inflow direction (para. 0028; fig. 1, #1,5,7).
Additionally, it appears that the rearrangement of the inlets is obvious as a matter of design choice. MPEP 2144.04 (VI) (C).
Therefore, it would have been obvious to one of ordinary skill in the art to provide each feed line of Grob has a respective inlet, the respective inlets of each feed line are arranged laterally to the inflow direction in order to provide a configuration known in the art as taught by Abraham and that the rearrangement of the inlets is obvious as a matter of design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735